                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

DONTARIOUS BROWN,                               )
                                                )
       Plaintiff,                               )
                                                )
                                                )
VS.                                             )           No. 19-1231-JDT-cgc
                                                )
                                                )
MADISON COUNTY SHERIFF’S                        )
DEPARTMENT,                                     )
                                                )
       Defendant.                               )


                          ORDER DISMISSING CASE,
          CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
              AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


        On November 6, 2019, the Court issued an order dismissing Plaintiff Dontarious Brown’s

pro se complaint and granting leave to file an amended complaint. (ECF No. 8.) Brown was

warned that if he failed to file an amended complaint within twenty-one days, the Court would

assess a strike pursuant to 28 U.S.C. § 1915(g) and enter judgment. (Id. at PageID 24-25.)

       Brown has not filed an amended complaint, and the time within which to do so has expired.

Therefore, this case is DISMISSED in its entirety, and judgment will be entered in accordance

with the November 6, 2019, order dismissing the original complaint for failure to state a claim.

Brown is assessed his first strike under § 1915(g). This strike shall take effect when judgment is

entered. See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).

       It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Brown would not be taken in good faith.
       The Court must also address the assessment of the $505 appellate filing fee if Brown

nevertheless appeals the dismissal of this case. A certification that an appeal is not taken in good

faith does not affect an indigent prisoner plaintiff’s ability to take advantage of the installment

procedures in the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). See McGore

v. Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997), partially overruled on other grounds by

LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013). McGore sets out specific procedures for

implementing the PLRA. Therefore, Brown is instructed that if he wishes to take advantage of the

installment method for paying the appellate filing fee, he must comply with the PLRA and McGore

by filing an updated in forma pauperis affidavit and a current, certified copy of his inmate trust

account statement for the last six months.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
